AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page I of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                     v.                                       (For Offenses Committed On or After November I, 1987)



                  Jose Luis Arredondo-Bautista                                Case Number: 3:18-mj-23340-KSC

                                                                             Lauren J. Clark
                                                                             Defendant's Attorney


REGISTRATION NO. 73386298

THE DEFENDANT:
 l:x:J pleaded guilty to count( s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                             Count Number{s)
8: 1325                          ILLEGAL ENTRY (Misdemeanor)                                                   I

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 l:x:J Assessment: $I 0 WAIVED
 l:x:J Fine: WAIVED
 l:x:J Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018
                                                                          Date oflmposition of Sentence
                             FILED
                                                                           ~ S~~FORD
                                                                            wa
                                                                            /'l
                                                                                          .·;t,;,·
                                                                                               :

                             Dec 28 2018
                     CLERK, U.S. DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                          !~~RE~
                                                                          UNITED STATES MAGISTRATE JUDGE
                  BY         sl e~cas        DEPUTY




                                                                                                                 3: l 8-mj-23340-KSC
